Citation Nr: 1126453	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  09-14 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from February 2001 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran originally filed a claim of entitlement to service connection for PTSD and MDD. Although not claimed by the Veteran, the Board expanded his original claim to include all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).  Because the criteria for entitlement to service connection for PTSD is different than the criteria for entitlement to service connection for all other psychiatric disorders, the Board has characterized the Veteran's claim as two separate issues, one for service connection for PTSD and one for service connection for an acquired psychiatric disorder other than PTSD.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence of record indicates that the Veteran's active military service contributed to the current diagnosis of major depressive disorder (MDD).


CONCLUSION OF LAW

MDD was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board observes that in light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder other than PTSD, specifically MDD.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1110, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Psychosis can be service-connected on such a basis.  

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The Veteran's service treatment records include a January 2003 medical record which notes an assessment of depression/anxiety and extensive counseling and medication.  Also of record is a January 2003 letter from the flight surgeon to the Commander noting that the Veteran had been seen on several occasions for a variety of medical problems, that it was his professional opinion that the Veteran's issues were reaching critical mass, that a more definitive intervention was necessary, and that he had instituted several treatments whose efficacy would not be able to be fully assessed for several weeks.  The flight surgeon also requested that the Veteran be allowed to take leave, ideally from one to two weeks, and that failure to intervene at that time would be detrimental to the Veteran or others.  

In September 2004, the Veteran presented with sleep difficulties for two months and noted that he was very tired all day, every day and reported that he fell asleep if he sat for too long but that when he tried to sleep at night, he was wide awake.  The Veteran denied consuming caffeine during the work week but reported that he might have a cup of coffee on weekends.  The Veteran denied past history of sleep disorders and stated that he didn't remember having nightmares.  Assessment was depression with questionable hypermania/bipolar.  Zoloft and Ambien were prescribed, and the Veteran was referred to mental health clinic.  

On the clinical examination for separation from service, the Veteran's psychiatric health was noted to be normal; however, depression/anxiety was noted under the section entitled Summary of Defects and Diagnoses.   The Veteran's DD Form 214 notes that his discharge was under honorable conditions and that the reason for his separation was drug rehabilitation failure.

On the Veteran's first visit to Dallas VA medical facility on July 13, 2005, the Veteran denied loss of interest in usually pleasurable things or feelings of sadness and hopelessness.  In addition, the Veteran's PTSD Screen was negative.  

On August 2, 2005, however, the Veteran was admitted to psychiatric unit of the Albuquerque VA medical facility after three days of running from home.  The Veteran reported that his depression began when he was sent to Camp Lejuene for punishment while in the army, and he was physically and mentally abused during his 30 days there.  The Veteran reported that his symptoms had become less bearable since discharge in December 2004 and that since that time, he had not been able to hold a job and that his marriage had suffered.  The Veteran noted that over the prior weeks/months his memory had become worse, and that three days before, he went to Starbucks for a coffee and found himself in Albuquerque.  It was noted that the Veteran's uncle had committed suicide five days before, that the Veteran stated that he was envious of his uncle and had been thinking pleasantly about suicide for weeks, and that he was getting to the point where he could do it.  The Veteran reported that he presented to the emergency department because he really did not want to die.  The Veteran noted a 25-pound weight loss since leaving service, loss of appetite, trouble staying asleep, and feeling hopeless and worthless.  The Veteran reported that he was able to fall asleep with medication but would awaken and then be unable to get back to sleep.  The Veteran also noted occasional "flashbacks" to Camp Lejuene and reported that he felt that he was there when jogging or hearing a certain tone of voice.  The Veteran denied hyperawareness.  The Veteran reported one previous hospitalization earlier that year in New York where he was told he had PTSD and depression.

The Veteran reported using marijuana that day and mushrooms the month before.  After mental status examination, the Veteran was diagnosed with major depression and rule out substance abuse, rule out adjustment disorder, and rule out PTSD.  The treating physician noted that the Veteran presented with reported diagnosis of PTSD but denied many symptoms and that the Veteran was complaining of depressive symptoms such as twenty-five pound unintentional weight loss, loss of appetite, sleep disturbances, anhedonia, hopelessness, depressed most of the day, feeling worthless, decreased concentration, increased suicidal ideation.  The physician noted that it seemed likely that the Veteran's symptoms represented a depressive episode but that the exact type would need to be assessed over the Veteran's hospitalization.  

The next day, August 3, 2005, the assessment was rule out major depressive episode versus substance induced mood disorder and rule out polysubstance abuse.  

The Veteran presented in October 2006 requesting CT scan for headache for two weeks.  Active problem list included PTSD and recurrent MDD.  

In March 2008, the Veteran presented to emergency room with complaints of suicidal thoughts since losing his job that day.  During his hospitalization, the Veteran reported significant problems with concentration, mood, adequate sleep, and maintaining close relationships since his return from his tour in Iraq.  The Veteran stated that he was a failure as a father, husband, soldier, and because he was HIV+.  The Veteran reported binge drinking sporadically from age 17 to 24 and that he occasionally smoked marijuana which caused him to become paranoid and anxious.  The Clinical Social Worker noted that the Veteran had been struggling to maintain employment since returning from Iraq likely because of untreated PTSD and depressive symptoms and that his diagnosis of HIV had prompted him to abstain from alcohol consumption and marijuana use.  

Mental status examination for admission indicated that the Veteran reported difficulty falling asleep and that he was only getting about four hours of sleep at night.  His affect was sad and tearful, his mood was 3/10, and his eye contact and speech were normal.  The Veteran's behavior was cooperative, his thoughts were organized, and he was able to process information.  The Veteran reported auditory hallucinations and noted that sometimes he would hear someone calling his name over and over and other times he would hear a baby crying and he would think his child was there.  The Veteran's memory and concentration were intact, and his judgment and insight were impaired.  The examiner noted that the stressors included lack of support system, rejection, financial difficulties, and job loss.  The Veteran denied a legal history.  He did admit to cutting his wrists two years prior which did not require stitches, and noted that his uncle took sleeping pills and then hanged himself in his car two years prior.  The discharge summary noted MDD, PTSD, and rule out bipolar disorder.

In April 2008, the Veteran reported that his mood had changed since his return from Iraq, that he was stationed in Fallujah and experienced nightly rocket and mortar attacks including one incident where a dud mortar hit the ground in front of him as he was coming out of the shower.  The Veteran reported irritability, thinking about events when he didn't want to, nightmares, reminders (helicopters and the smell of diesel fuel) making him anxious and physically ill, avoidance of thoughts and feelings and avoidance of reminders, anhedonia, isolation from others, emotional numbing, trouble staying asleep, increased concerns for danger, and being easily startled.  The Veteran also reported that he turned to using drugs and alcohol upon his separation from the military and engaged in some risky behaviors that lead to his current HIV status.  Assessment was PTSD, depression and polysubstance dependence.

In June 2008, the Veteran presented and apologized for missing appointments and noted that he had been back in school.  The Veteran reported good mood and continued but limited difficulties with PTSD including continued hyperstartle, hypervigilance, mild anhedonia, intrusive memories, nightmares, and avoidance behaviors.  He denied thoughts of wanting to hurt himself or others and noted that the most of this was under control with medication.  

The Veteran was also hospitalized from June 30, 2008 to July 8, 2008 with diagnoses of noncombat-related PTSD, MDD, and borderline personality disorder; and he was hospitalized from August 2008 to October 2008 with diagnoses of PTSD, MDD, alcohol dependence, cannabis abuse, and cocaine abuse.  During the August 2008 hospitalization, the clinical psychologist noted that aspects of the Veteran's military experience, including combat trauma and other trauma related to four weeks of "retraining" at Camp Lejeune, was explored.  

In October 2008, the Veteran was transferred from psychiatric unit where he was admitted with suicidal ideations to the unit for substance abuse treatment.  The Veteran reported that he served in Iraq from 2003 until 2004, that his responsibilities were to equip U.S. aircraft and helicopters, to provide convoys to supply aircraft, and to pick up damaged aircraft.  The Veteran reported that he was on a base that was constantly attacked with mortars and that in 2004 he was "in a tent" when a mortar landed close by.   

In November 2008, the Veteran underwent mental health psychosocial assessment.  The Veteran reported that his highest rank was E4, that he was in airborne operations as an armor man, that he was in combat for 8 months while in Iraq, that he never received an Article 15, a Court Martial, or a Captain's Mast.  The Veteran admitted to marijuana use, was exposed to rocket fire but was not injured.  The Veteran reported memory problems since combat in 2002.   

In December 2008, the Veteran underwent supportive psychotherapy.  At that time, he reported nightmares every few weeks, some irritability, intrusive memories, and continued hypervigilance.  The Veteran denied suicidal or homicidal ideation.  

In February 2009, the Veteran underwent VA examination.  The claims file was reviewed and his VA records were reviewed.  The examiner noted that previously, the Veteran reported that he participated in the Downed Aircraft Recovery Team responsible for picking up charred pieces of aircraft and ammunition and that during this cleanup, he encountered fragments of human bone and charred flexion of the victims killed in the crashes.  The examiner noted that the Veteran had been diagnosed with PTSD.  

The examiner noted that the VA medical records show a history of mental health contacts since July 2005, that a mental health history was conducted in July 2005, and that the Veteran was diagnosed with PTSD, alcoholism, and a rule out for bipolar disorder.  At that time, the Veteran reported that he was traumatized due to events he witnessed at Camp Lejeune more than events in Iraq.  

The examiner noted that in the years 2005 through 2009, there were several mental health no shows and that in March 2008, the Veteran presented with suicidal ideation.  A mental health history was conducted and the Veteran was diagnosed with major depressive disorder, PTSD, and given a rule out for bipolar disorder.  The Veteran was also noted to have paranoid schizophrenia by history.  In April 2008, the Veteran began outpatient psychotherapy for PTSD.  In June 2008, a mental health history was conducted when the Veteran presented to emergency room with acute suicidal ideation.  Evaluating physician diagnosed Veteran with PTSD, rule out dysthymia, rule out bipolar II disorder, borderline personality disorder and noted that the Veteran's PTSD was questionable.  The Veteran was hospitalized, and on July 1, 2008, he saw a psychiatrist who diagnosed PTSD and major depressive disorder and noted the cluster B personality traits with a rule out for borderline personality disorder.  In August 2008, the Veteran presented for drug and alcohol rehabilitation.  In September 2008, a mental health history was conducts and it was noted that the Veteran had gotten into an altercation with other patients.  His diagnoses included PTSD, borderline personality disorder, rule out dysthymic disorder, and rule out bipolar II disorder.  The examiner noted that it appeared that there had been considerable inconsistency in the diagnoses and multiple mental health and substance abuse issues to consider.  

During the interview, the Veteran reported that he was primarily housed on the forward operating base but was involved in at least one incident of cleanup after a downed Chinook helicopter.  The Veteran stated that he started having problems with insubordination and slacking off after getting home from Iraq and that he was getting into trouble "left and right" for little things, that he was drinking somewhat heavily and having marital problems, that he was given extra duty and put on "shit detail" for these minor transgressions.  The examiner noted that the Veteran was discharged for drug rehabilitation failure, and that the Veteran tended to downplay and minimize this and denied that he ever had a drug addiction but that he was drinking and experimenting with a variety of substances.  The Veteran reported that he was having trouble in his marriage after he got back from Iraq and was drinking heavily and engaging in extramarital affairs, which he believed ultimately resulted in his contracting HIV.

The Veteran stated that the most traumatic events were the frequent mortar barrages that would occur at night and that these were the only disturbing things that happened.  The Veteran stated the he felt that the only other life changing event was cleaning up after a Chinook helicopter went down on December 30, 2003; there were still some bodies in the wreckage, he was picking up pieces of the helicopter and at one point reached out for a piece of metal but found it was a hip bone.  The Veteran also reported that this incident took place at twilight, that he was part of a small team that was not well armed, and that he wanted to go back on the truck and go back into the fog because he was afraid of insurgents attacking as they were howling like animals to let them know that they were there.

After interview with the Veteran and mental status examination, the examiner noted that the assessment of PTSD was complicated by the history of alcohol and drug abuse as well as significant mood symptoms and various stressors, especially the diagnosis of HIV positive status in 2007.  The examiner noted that the Veteran also appeared to present with personality characteristics that contribute to his behavioral dysfunction and impairment and that there was significant symptom overlap related to the various conditions.  The examiner noted that the specific PTSD symptoms that the Veteran reported included nightmares (although not specifically regarding combat), one significant flashback and nightly experience of hearing gunshots, feeling angry, and avoidance of his family.  The examiner noted that some of these symptoms could be explained by other factors such as the Veteran's depression, his sense of discouragement and guilt regarding past behavior, and the development of HIV.  Axis I diagnoses included severe and recurrent major depressive disorder and poly substances dependence in remission.  Axis II diagnosis was personality disorder, not otherwise specified, with cluster B features. 

The examiner opined that the Veteran's primary diagnosis at that time was major depressive disorder and noted that there appeared to be multiple contributing factors including but not necessarily limited to HIV positive status, unemployment, and feelings of guilt over past inappropriate behaviors.  The examiner opined that the Veteran did not appear to meet full criteria for PTSD but that his traumatic military experiences had aggravated the depressive symptoms and that there were some elements of PTSD.  The examiner estimated that the military stressors contributed less than 25 percent to the severity of the Veteran's mental health problems.  

The Veteran met with clinical psychologist to focus on the Veteran's responses to his VA examination and acknowledged that he had difficulty talking to the examiner ("I felt like he thought I was not telling the truth, like I was making things up.") so he did not fully describe either his symptoms or his current distress level.  In addition, one of his most significant trauma events was not discussed during the evaluation.  

In April 2009, during a mental health PTSD individual therapy session, the Veteran described having come back from Iraq "angry at a core level" and finding limited support from family of origin and from wife.  Veteran described sense of helplessness from military experiences and his guilt about not being able to control his emotions upon his return.  The Veteran also talked about the confusion he had experienced regarding his sexual orientation and the rejection he experienced and continues to experience from his family.  

In December 2009, the examiner who conducted the February 2009 VA examination authored an addendum opinion in which he concludes, 

Note please that I am not saying this is a simple, straightforward case.  There are many factors to consider in reach conclusions, as I note above.  Though it would be ideal for rating purposes for there to be one direct cause of each mental disorder, this is not the reality.  In fact, I indicated that his traumatic military experiences more likely than not, contribute a portion (up to 25%) to his overall psychological distress, which would include the major depressive disorder that I diagnosed when the Veteran was examined.  I also would reiterate that the greatest factor in his depression, in my opinion, was the Veteran's HIV positive status.  Furthermore, in my opinion, the behavior problems that he was noted to manifest during active duty were more likely than not a result of the combination of his substance abuse problems and personality disorder, while these behavioral problems during active duty were less likely than not significantly related to the Major Depressive Disorder that I diagnosed.  Please note that further clarification will require a new exam.

A January 2010 mental health clinic assessment report notes that the Veteran reported that he served in combat and that he was exposed to convoys/supply movements, that he saw wounded or dead people, and that the experience was at the time and is now very upsetting.  The report also noted that the Veteran was bothered by other, non-combat events or experiences that he had in the service; i.e., intense punishment for small infraction while in service.  The provider noted that she reviewed the Veteran's records dating back to 2005 and that the Veteran's clinical picture was clouded due to substance abuse, personality disorder, and continually evolving symptoms.

The provider noted that the Veteran had previous diagnoses of PTSD but that she was unable to locate a PTSD assessment and that it appeared that the Veteran's original diagnosis of PTSD was self reported only.  The provider noted that the Veteran appeared to first enter the VA system in August 2005 when he was admitted to inpatient mental health for vague suicidal ideation and substance abuse.  At that time, the Veteran reported to have been stationed in Iraq from September 2003 to April 2004 and did not see combat; he was treated for depression, substance abuse, and PTSD.  The provider noted that the Veteran was hospitalized in March 2008 and June 2008 due to vague suicidal ideation.  In August 2008, the Veteran was admitted for substance abuse treatment.  At that time, the Veteran had legal problem related to his substance abuse including a burglary charge.  The provider noted that the Veteran was on that unit for about a month then transferred to a different unit the beginning of September due to threatening and violent behaviors toward another patient.  The Veteran returned to the original unit for the month of October after the original group of patients had been discharged.  On October 30, the Veteran was discharged to the Bonham Domiciliary where he appeared to have stayed until November 26, 2008.  

The provider noted that upon review of the records, the Veteran originally reported PTSD symptoms were due to going to Camp Lejeune due to underage drinking when he was 19.  He reported degrading treatment, physical abuse, and saw three people hang.  The provider noted that it had been documented a couple of times including in June 2008 that the Veteran did not experience trauma during his tour in Iraq although he often worried about the dangers when he was in a convoy.  The provider noted that throughout the course of treatment, "combat trauma" was reported to be treated but that she could find no details on what the combat trauma was.  The provider noted that it was unclear if the Veteran was fabricating his experiences based on previous PTSD group treatment and noted that the Veteran reported to her that his combat trauma was a convoy attack on his first convoy in Iraq traveling from Kuwait to Iraq and that it was during the night and the whole convoy "lit up."  The Veteran reported that his job was to "fire" and a lot of innocent people were killed (as per an investigative report) because they were blindly firing at night.  His friend was shot in the jaw and did not survive.  The Veteran reported that this incident bothered him the most because children were hurt and he didn't know if his shots hit any of the children but that the investigation revealed that it was the US military who killed the civilians.  

The Veteran reported having "night terrors" which were not always about combat.  The Veteran reported that it is "irritating" to deal with PTSD, that he felt alone, and that he had no one to talk to because no one understood what he had been through.  The Veteran reported symptoms of anxiety as "tension," "angry," and "irritable."  The Veteran reported that the smell of diesel fuel, Muslim people, and sand were triggers.  

The provider noted that previous records had diagnosed the Veteran with gender identity issues and childhood sexual trauma and that the Veteran had confusion regarding his sexual orientation and the unsupportive living environment with his parents and that previous provider felt that the Veteran previously displayed Axis II symptoms were due to "previously undisclosed/unaddressed specific trauma issues and by cognitive dissonance of living in homophobic environment and struggling with sexual orientation issues."

The provider noted that the Veteran did not meet the criteria for diagnosis of PTSD, that he had a documented history of childhood sexual trauma with no details known, trauma at Camp Lejeune, and questionable combat trauma.  Axis I diagnoses noted were adjustment disorder NOS, rule out PTSD, history of major depressive disorder, history of recurrent major depressive disorder, history of bipolar disorder, history of bipolar II disorder, history of paranoid type schizophrenia, history of chronic marijuana use, history of alcohol abuse, history of crack cocaine use.

Considering all the evidence of record, the Board finds that resolving all doubt in the Veteran's favor, the Veteran's MDD, which has been noted to be the primary psychiatric diagnosis at numerous times during the appeal period, has been related to the Veteran's military service by competent medical evidence.  There is evidence of depressive symptoms during service, major depression within a year of discharge, and a medical nexus opinion relating the Veteran's military service as a contributory factor to the Veteran's MDD.  As noted above, the February 2009 VA examiner stated that it was his opinion that the Veteran's traumatic military experiences aggravated the depressive symptoms.  The examiner stated that he would estimate that the military stressors contributed less than 25 percent to the severity of the Veteran's mental health problems.  Thus, the Board finds that the record includes an opinion that the Veteran's military service contributed to the Veteran's mental health problems, and service connection is warranted for MDD.


ORDER

Entitlement to service connection for MDD is granted.


REMAND

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2010).  38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304(f) (2010).

Further, on July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking further development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,843 - 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3) (2010)).

As to the effective date of this amendment, the new provisions apply to applications for service connection for PTSD that (1) are received by VA on or after July 13, 2010; (2) were received by VA before July 13, 2010, but have not been decided by a VA regional office as of July 13, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 13, 2010; (4) were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010; or (5) are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  See 75 Fed. Reg. 39,843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).  As such, the revised regulations must be considered in evaluating the Veteran's claim, as the claim was pending before the Board at the time the regulations became effective.  

The Board notes that the most recent comprehensive evaluation for PTSD was undertaken in January 2010.  Although the Master Licensed Social Worker noted that the Veteran did not at that time meet the criteria for diagnosis of PTSD, she included Rule Out PTSD on Axis I.  Thus, the Board finds that an additional PTSD evaluation should be conducted to determine if the Veteran currently meets the criteria for PTSD.  

Although the Veteran did not complete and return the PTSD questionnaire, at his Travel Board hearing in March 2011, the Veteran testified that he was on a forward operating base just west of Fallujah and his base would get mortar attacks every night.  In addition, the Veteran stated that a Chinook was shot down in November 2003, that 15 soldiers died and 26 soldiers were injured and he was sent to pick up the wreckage.  The Board finds that these claimed stressors are capable of verification.  In addition, the Veteran should be afforded another opportunity to complete and return the PTSD questionnaire so that VA may develop the Veteran's claim.

Further, the Veteran has vaguely identified private medical records from a New York private medical facility.  The Veteran should be asked to fill out an authorization form so that VA can obtain these records on his behalf.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for PTSD that is not evidenced by the current record, including the records from a private New York medical facility.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  

In addition, the Veteran should be provided with a PTSD stressor questionnaire and requested to complete the form providing as many details as possible.  It should be indicated to the Veteran that the more precise the information he offers, the better the chances of confirming that the alleged stressors occurred.  The Veteran should be requested to provide both combat-related and noncombat related stressors.

2.  Thereafter, any action necessary should be taken to attempt to verify the occurrence of the Veteran's alleged in-service stressors.  An attempt to verify the combat status of the Veteran should also be undertaken, and his service personnel file should be obtained and associated with the claims file.

If further development is required, this REMAND, copies of the Veteran's DD Form 214, service personnel records, and any stressor statements submitted, should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly U.S. Armed Services Center for Research of Unit Records (USASCRUR)). JSRRC should be requested to make an attempt to verify events related to the Veteran's claimed stressors.  If unable to provide such information, they should be asked to identify the agency or department that may provide such information and follow-up inquiries should be conducted accordingly.  Once received, any documents must be reviewed in detail for purposes of stressor verification and associated with the Veteran's claims folder.

2.   The Veteran should be afforded the appropriate VA PTSD examination.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has a diagnosis of PTSD in accordance with DSM-IV criteria.  If so, the examiner should specify the stressor(s) upon which the diagnosis is based.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  
  
It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.
 
4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


